COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 BEA HUML,                                      §
                         Appellant,             §               No. 08-13-00071-CV

 v.                                             §                  Appeal from the

 BEVERLY MITRISIN, INDIVIDUALLY,                §                171st District Court
 and JACK O’BOYLE, ESQ.,
                                                §             of El Paso County, Texas
                         Appellees.
                                                §               (TC# 2012DCV06334)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

summary judgment orders. We therefore affirm the judgments of the court below. It appearing

to this Court that Appellant is indigent for purposes of appeal, this Court makes no other order

with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 7TH DAY OF AUGUST, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Larsen, Senior Judge
Larsen, Senior Judge (Sitting by Assignment)